Citation Nr: 1024783	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-31 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for weak joints, to include 
tendonitis/tennis elbow and temporomandibular joint dysfunction.

2.  Entitlement to service connection for loss of sense of smell.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for a heart condition, to 
include left ventricular hypertrophy.

5.  Entitlement to service connection for cold.

6.  Entitlement to service connection for diabetes mellitus, type 
II.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for white matter in the 
brain.

9.  Entitlement to service connection for mini-strokes.

10.  Whether new and material evidence has been received to 
reopen a claim of service connection for a chronic cough, to 
include as due to allergic bronchitis.

11.  Entitlement to a rating higher than 10 percent for nummular 
eczema.

12.  Entitlement to a rating higher than 10 percent for left 
shoulder bursitis.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1975 to February 1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Board notes that in March 2007, the RO advised the Veteran 
that the claim for left ventricular hypertrophy would be 
considered as a claim to reopen based on new and material 
evidence, due to a previous final denial of service connection in 
July 2003.  The RO continued to adjudicate this issue as both a 
current pending claim of service connection and a claim to 
reopen.  The question of whether new and material evidence has 
been received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Here, left ventricular 
hypertrophy was included in the Notice of Disagreement to the 
July 2003 rating decision.  In addition, while a prior claim for 
hypertension was denied by an unappealed rating decision in 
January 1996, the question of service connection for left 
ventricular hypertrophy was not addressed in that rating 
decision.  Therefore, there was no final denial of service 
connection for left ventricular hypertrophy, and the Board has 
characterized the issue accordingly.

In the Substantive Appeal filed in September 2005, the 
Veteran appears to raise the issue of entitlement to an 
increased rating for his right wrist disability and to a 
separate compensable rating for right wrist scar.  These 
issues have not been adjudicated by the RO; therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the RO for appropriate action.  

The reopened claim of service connection for a chronic cough, and 
the claims of sevice connection for chronic sinusitis, loss of 
sense of smell, a heart condition, diabetes mellitus, white 
matter in the brain, and mini-strokes are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
issue of service connection for a cold or residuals thereof is 
deferred, pending the outcome of the claims of service connection 
for chronic cough and sinusitis.
 

FINDINGS OF FACT

1.  Weak joints, to include tendonitis/tennis elbow, and 
temporomandibular joint dysfunction as chronic conditions were 
not shown in service; tendonitis/tennis elbow and 
temporomandibular joint dysfunction manifest after service are 
not shown to be related to service or to any injury, disease, or 
event of service origin.   

2.   Headaches are not currently shown.

3.  An unappealed rating decision of January 1995 denied service 
connection for chronic cough, to include as due to allergic 
bronchitis.

4.  Evidence received since the January 1995 rating decision is 
new and material and raises the possibility of substantiating the 
claim of service connection for chronic cough.

5.  Throughout the appeals period, the Veteran's nummular eczema 
has been manifested by recurrent rash covering less than 5 
percent of his hands; exfoliation, exudation, crusting, marked 
disfigurement, and/or involvement of more than 20 percent of the 
exposed areas of the body or more than 20 percent of the entire 
body, or treatment with systemic therapies have not been shown.

6.  Throughout the appeals period, the Veteran's left shoulder 
bursitis has been manifested by pain and limitation of overhead 
reach; limitation of motion to 25 degrees from the side has not 
been shown.


CONCLUSIONS OF LAW

1.   Weak joints, to include tendonitis/tennis elbow and 
temporomandibular joint dysfunction, were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Headaches were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).

3.  The rating decision in January 1995, denying service 
connection for a chronic cough, to include as due to allergic 
bronchitis, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.104 (2009).

4.  The additional evidence submitted since the January 1995 
rating decision was new and material and the claim of service 
connection for a chronic cough is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  A disability rating higher than 10 percent for nummular 
eczema is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §4.118, Diagnostic Code 7806 (2009).

6.  A disability rating higher than 10 percent for left shoulder 
bursitis is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5201 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 
S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In a claim for increase, the VCAA notice must include the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in October 2002, January 2003, July 2005, and 
March 2006.  The notice included the type of evidence needed to 
substantiate the claims of service, the application to reopen the 
claim of service connection for chronic cough, and the claims for 
increased rating of nummular eczema and left shoulder bursitis.

On the claims of service connection for weak joints and 
headaches, the notice included the type of evidence needed to 
substantiate the claims, namely, evidence of an injury, or 
disease, or event causing an injury or disease, during service; 
evidence of current disability; and evidence of a relationship 
between the current disability and the injury, or disease, or 
event causing an injury or disease, during service.

On the claim to reopen, the Veteran was notified that new and 
material was needed to reopen the claim, that is, evidence not 
previously considered, which was not redundant or cumulative of 
evidence previously considered and that pertained to the reason 
the claim was previously denied, that is, that there was no 
evidence of an underlying disability, beyond the symptom of 
chronic cough, which was incurred in or aggravated by service.  
The notice also included the type of evidence needed to 
substantiate the underlying claim of service connection.

On the claims for increased ratings for nummular eczema and left 
shoulder bursitis, the notice included the type of evidence 
needed to substantiate the claims for increase, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable.  

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of the 
claim); of Kent v. Nicholson, 20 Vet. App. 1 (2006)(elements of a 
new and material evidence claim); and of Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (elements of a claim for 
increased disability rating).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided content-
complying VCAA notice the claim was readjudicated, as evidenced 
by the supplemental statements of the case in March 2007, June 
2007, October 2008, and March 2010.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).
 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records, as well as VA treatment records and 
post-service treatment records from Tripler Army Medical Center 
and Hickam Air Force Base Outpatient Center.  The Veteran has not 
identified any additional pertinent records for the RO to obtain 
on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the claims 
of service connection for weak joints and headaches and further 
development is not required because there is no evidence of any 
headaches after service and no competent evidence of persistent 
or recurrent symptoms relative to the claim of weak joints, 
including tendonitis/tennis elbow and temporomandibular joint 
dysfunction, from the time of service until more than eight years 
later.  As the evidence does not indicate that either disability 
may be associated with service, a medical examination or medical 
opinion is not required to decide the claims under 38 C.F.R. § 
3.159(c)(4).

The Veteran was afforded VA examinations in June 2003 and August 
2006 in connection with his claims for increased disability 
ratings for nummular eczema and left shoulder bursitis.  The 
Board notes that the VA examination reports contain sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and features of the disability on appeal to 
provide probative medical evidence adequate for rating purposes.  
The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

In a service connection claim, the threshold question is whether 
or not the Veteran actually has the disability for which service 
connection is sought.  In the absence of proof of present 
disability, there can be no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
requirement of a current disability may be met by evidence of 
symptomatology at the time of filing or at any point during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 
323 (2007).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Weak Joints

The Veteran seeks service connection for "weak joints 
(bursitis)."  In his Notice of Disagreement, he also included 
within this category diagnoses of tendonitis/tennis elbow in 2004 
and temporomandibular joint dysfunction in 2003.

The Board notes that the Veteran is service connected for left 
shoulder bursitis, that a claim for increased rating of that 
disability is addressed below, and that service connection for 
right shoulder bursitis was denied by a separate unappealed 
rating decision during the pendency of this claim, which has 
since become final.  Both of these disabilities having been 
addressed separately, they are deemed excluded from the claim of 
service connection for weak joints addressed below.  

The Veteran's claim of service connection for "weak joints," as 
explained in his Notice of Disagreement, essentially encompasses 
three separate conditions: weak joints, tendonitis/tennis elbow, 
and temporomandibular joint dysfunction.  Each will be addressed 
in turn.

The Veteran's service treatment records are silent as to any 
complaints, symptoms, treatment, or diagnosis of weak joints or 
bursitis in service (other than the left shoulder, as discussed 
above).  In addition, the Veteran's post-service treatment 
records are equally silent as to any complaints, treatment, or 
diagnosis of weak joints or bursitis or any other condition that 
can be so construed (with the exception of the bursitis in his 
shoulders and those conditions addressed below).  Thus, there is 
no evidence of a current disability of "weak joints" for which 
service connection could be granted.  38 C.F.R. § 3.303(a).

The Veteran's service treatment records are also silent as to any 
complaints, treatment, or diagnosis of tendonitis/tennis elbow in 
service.  The first indications of such condition were complaints 
of recent onset left forearm pain in August 2003 which was 
diagnosed as tendonitis, followed by complaints of recent onset 
right forearm pain in May 2004 which was diagnosed as 
epicondylitis (tennis elbow).  

There is no medical evidence of record which suggests a 
relationship between the complaints of tendonitis/tennis elbow 
and the Veteran's service or any disease or injury therein.  
Moreover, the Veteran has not asserted that he experienced 
tendonitis/tennis elbow or any symptoms thereof in service or at 
any time prior to August 2003.  As such, the record does not 
support a finding of service connection for tendonitis/tennis 
elbow under the provisions of 38 C.F.R. § 3.303(b) or (d). 

In regard to temporomandibular joint dysfunction, the Veteran's 
service treatment records show that in January 1993 he was seen 
and treated for complaints of jaw pain, especially when opening 
and closing his mouth, and temporomandibular joint dysfunction 
was diagnosed.  Subsequent medical examinations in service in 
July 1993 and November 1994 were normal and contained no 
reference to temporomandibular joint pain or dysfunction.

As the Veteran's service treatment records show no additional 
complaints or symptoms after July 2003, there is insufficient 
evidence to establish chronicity of temporomandibular joint 
dysfunction in service.  Therefore, continuity of symptomatology 
is required to support the claim of service connection under 
38 C.F.R. § 3.303(b).

After service, the Veteran was seen in July 2003, for complaints 
of left jaw pain incurred after biting down hard with subsequent 
by difficulty opening his jaw and pain and swelling in his left 
jaw line.  He was seen by a dentist and an orthodontist, given a 
diagnosis of temporomandibular joint dysfunction, and prescribed 
antibiotics.  Treatement for jaw pain continued in August and 
September 2003, with no evidence of the condition thereafter, 
indicating that it had resolved.  

The Veteran does not contend that he experienced any pain or 
other symptoms of temporomandibular joint dysfunction at any time 
between the 1993 and 2003 episodes.  The lack of complaints or 
symptoms between service separation in February 1995 and July 
2003 interrupt continuity of symptomatology, which weighs against 
the claim.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence of 
complaints.).  Accordingly, the Board cannot conclude that a 
chronic disability of the temporomandibular joint was actually 
demonstrated during service or that there is probative evidence 
of continuity after service, especially in light of the absence 
of complaints or findings in the ensuing years.  Therefore, 
service connection based on chronicity and continuity under 
38 C.F.R. § 3.303(b) is not warranted.

Finally, the Board notes the Veteran's contention that episode of 
July 2003 is a recurrence of the same condition - 
temporomandibular joint dysfunction - experienced in service, and 
therefore must be related.  However, the Veteran is not 
competent, that is, not qualified based on training, education, 
or experience, to offer an opinion regarding the etiology of a 
medical condition or linking the two episodes at issue here.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
competent medical evidence is required to substantiate the claim.  
However, there is no medical opinion evidence that links the 
Veteran's July 2003 episode of temporomandibular joint 
dysfunction to the July 1993 episode or to any other injury, 
disease, or event during service.  Hence, service connection 
under 38 C.F.R. § 3.303(d) is also not warranted.
 
Headaches

Service treatment records show that the Veteran was seen in 
November 1975, April 1977, and October 1988 for complaints of 
headaches in conjunction with other symptoms, including nasal 
congestion and cough.  On each occasion, he was treated for an 
upper respiratory infection or virus and the condition apparently 
resolved.  

On the medical history questionnaire completed for the periodic 
examinations in November 1988 and July 1993, the Veteran reported 
a history of severe headache, but all periodic physical 
examinations and the November 1994 retirement physical 
examination were reported as normal.  

In the December 2002 claim, the Veteran referred to his headaches 
as occurring "while in active duty" or "during military active 
duty days."  However, there is no reference - either in the 
Veteran's own statements or in the medical evidence of record - 
to headaches as an ongoing condition, symptom, or disability 
which is currently manifest or has been manifest at any time 
since service separation.  The discussion in the December 2002 
claim documents implies a possible causal link between severe 
headaches in service and the claims for white matter in the brain 
and mini-strokes.  However, a review of the medical records does 
not indicate that the Veteran has ever complained of headaches in 
conjunction with medical treatment or evaluation for these other 
conditions.  

Therefore, in light of the Veteran's statements and the lack of 
any evidence, whether lay or medical, that he currently 
experiences headaches as a disabling condition, the Board finds 
that there is no current disability for which service connection 
may be granted.  38 C.F.R. § 3.303(a). 

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  
"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

A January 1995 rating decision denied service connection for 
allergic bronchitis, claimed as a chronic cough.  The denial of 
service connection was based on a June 1995 VA examination which 
found insufficient evidence to suggest that a chronic disabling 
respiratory condition existed.  The Veteran did not appeal this 
determination, and it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

At the time of the January 1995 rating decision, the evidence of 
record consisted of the Veteran's service treatment records and a 
VA examination report of June 1995 which found there was 
insufficient evidence of a chronic disabling respiratory 
condition.  The January 1995 rating decision denied service 
connection based on lack of evidence of a current disability 
manifested by a chronic cough.  Therefore, evidence demonstrating 
the existence of a current disability attributable to service 
which is manifest by a chronic cough is required to reopen the 
claim.

The evidence submitted since the January 1995 rating decision 
includes the Veteran's written statements, VA outpatient 
treatment records including an October 2001 sinus X-ray and a 
March 2002 sinus CT scan, VA examination report of June 2003, and 
post-service treatment records from military medical centers.

VA outpatient treatment records show that in March 2003 the 
Veteran was seen for complaints of lack of sense of smell for one 
and half years.  The examiner noted a history of sinusitis shown 
by CT scan as well as prescriptions for nasal spray and allergy 
medications.  

In his July 2002 claim, the Veteran stated that he believed his 
chronic cough was caused by an underlying sinus condition which 
began in service.  In the Notice of Disagreement submitted in 
August 2004, the Veteran reported that he had continually 
experienced sinus problems in service, that he was then directed 
by a doctor to irrigate his nose twice a day, and that he had 
done so ever since.  He said the saline drip from irrigating his 
nose irritated his throat, causing him to cough very hard, and 
increased his susceptibility to colds.  

The evidence submitted since the Janaury 1995 rating decision is 
all new, as it was not previously considered.  In addition, the 
diagnosis of sinusitis and the Veteran's statements regarding 
irritation and provocation of hard coughing after nasal 
irrigation for congested sinuses are material, as they address 
the basis of the previous denial by showing a current disability 
and raise a reasonable possibility of substantiating the claim 
for service connection.  The Board notes that the Veteran is 
competent to offer evidence regarding symptoms capable of lay 
observation and his own medical history.  In addition, the 
credibility of the evidence is presumed in accordance with 
Justus.  Hence, the evidence submitted since the January 2005 
rating decision is sufficient to support reopening of the claim.

Increased Rating Claims

General Rating Principles

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion. 
 Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).  For the claims 
adjudicated below, the Board finds that the record does not 
reflect any distinct period of time during which the criteria for 
the next higher rating for either disability were met.   

Nummular Eczema

The Veteran seeks an increased rating for nummular eczema, which 
is currently rated as 10 percent disabling under Diagnostic Code 
7806.  The rating criteria for evaluation of eczema were revised 
effective August 30, 2002.  The Veteran filed his increased 
rating claim in February 2002, therefore both the current and 
prior rating criteria must be examined in relation to the claim.  

Prior to August 30, 2002, the rating criteria assigned a 10 
percent rating for exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating was assigned for constant exudation or itching with 
extensive lesions, or with marked disfigurement.  

Effective August 30, 2002, the rating criteria were changed to 
allow eczema to be rated under either the criteria under 
Diagnostic Code 7806 or under separate criteria as disfigurement 
of the head, face, or neck, or as scars, depending upon the 
predominant disability.  The revised Diagnostic Code 7806 also 
provides that eczema involving at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Eczema involving 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  38 C.F.R. § 4.118. 

On June 2003 VA examination, the Veteran reported a history of 
having a rash on his hands and abdomen off and on which he 
treated with topical lotion applied twice a day.  On physical 
examination, the examiner noted scaling on the palms with one 
centimeter round white patches, with no lesions on the abdomen.  
The examiner diagnosed nummular eczema which did not result in 
scars or disfigurement.  

In the August 2004 Notice of Disagreement, the Veteran stated 
that since he had developed eczema around his legs, waist, arms, 
hands, and other body parts, he was less interested in wearing 
shorts or going to the beach because he was uncomfortable showing 
any skin.

On August 2006 VA examination, the Veteran reported nummular 
eczema beginning in 1976 with diagnosis made based on a biopsy.  
At present, the eczema occurred just on his hands, about four or 
five times a year, lasted one to four weeks, and resolved with 
the application of topical creams.  Flare-ups affected his work 
due to difficulty handling papers and the unsightliness of his 
skin; there was no effect on his daily activities.  Physical 
examination showed slight scaling of both hands, covering less 
than 5 percent of the hands, as well as a 7 mm diameter well-
healed superficial scar from the skin biopsy. 

As noted, the Veteran's eczema is currently rated as 10 percent 
disabling.  The medical evidence of record does not show that the 
Veteran's eczema has been characterized by constant exudation or 
itching, extensive lesions, or marked disfigurement at any point 
during the appeals period, as required for the next higher (30 
percent rating) under the criteria in effect prior to August 
2002.  

Nor does the medical evidence show involvement of at least 20 
percent of the exposed areas or the entire body or treatment with 
systemic therapy for more than 6 weeks in any 12 month period, as 
required for a 30 percent disability rating under the new 
criteria.  In fact, there is no evidence of systemic therapy for 
eczema and the August 2006 VA examiner stated that less than 5 
percent of the Veteran's hands were involved, that is, less than 
that required for a 10 percent disability rating under the new 
criteria.  While the Veteran in the August 2004 Notice of 
Disagreement asserted that more of his body was involved and that 
he had residual scarring, this is not supported by the medical 
evidence of record, including the Veteran's own reports of 
medical history provided to the VA examiners in June 2003 and 
August 2006.  Therefore, the Board finds that the Veteran's 
statements regarding the extent of his symptoms on the August 
2004 Notice of Disagreement are not credible.

In light of the above, the Board finds that the criteria for a 
disability rating higher than 10 percent for nummular eczema have 
not been met.  The preponderance of the evidence is against the 
claim for increase and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Left Shoulder Bursitis

The Veteran seeks an increased rating for left shoulder bursitis, 
currently rated as 20 percent disabling under Diagnostic Code 
5019, which provides that bursitis is to be reated based on 
limitation of motion or as arthritis.  Diagnostic Codes 5003 and 
5010 provide that arthritis which is established by X-ray 
findings is rated based on limitation of motion of the specific 
joint(s) involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint(s), 
Diagnostic Code 5003 provides a 20 percent rating for 
degenerative arthritis of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbations, 
and a 10 percent rating for degenerative arthritis of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) provides 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint(s) that 
is compensable (10 percent or higher) under the appropriate 
diagnostic codes, the compensable limitation of motion should be 
rated under the appropriate diagnostic codes for the specific 
joint(s) involved.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 90 
degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5201 provides that limitation of motion of the 
arm at the shoulder level is rated 20 percent for the major 
shoulder and 20 percent for the minor shoulder; limitation of 
motion of the arm midway between the side and shoulder level is 
rated as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder and 
30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

On June 2003 VA examination, the Veteran stated that he is right-
handed.  He reported pain in his left shoulder when working in 
the yard or doing heavy lifting, especially above shoulder level.  
There were no flare-ups, and no episodes of dislocation or 
recurrent subluxation, and no effect on his job because he was 
engaged in office work.  On physical examination, there was no 
tenderness or crepitus in the left shoulder.  Range of motion 
testing showed forward flexion to 102 degrees, abduction to 100 
degrees, external rotation to 77 degrees, and internal rotation 
to 90 degrees.  

On August 2006 VA examination, the Veteran reported left shoulder 
bursitis since 1980, for which he used analgesic balm.  He did 
not experience constant pain, or any effect on his work, but did 
have flare-ups of pain when reaching overhead, and he was not 
able to engage in daily activities such as chores requiring a 
sustained overhead reach.  On physical examination, the Veteran's 
range of motion findings were normal; repetition of motion did 
not result in reduced range of motion or joint function.  There 
was no tenderness to palpation and shoulder X-rays showed no 
significant bony abnormalities.  

In August 2006, shortly after the VA examination, the Veteran was 
seen for increased left shoulder pain over the past two days.  
There was no pain without movement, but pain made him unable to 
raise his arm above his shoulder.  On physical examination, there 
was no point tenderness, but there was limitation of motion to 45 
degrees of extension.  He received physical therapy, including 
hot packs and ultrasound treatments, over the course of two 
months and regained full function of his shoulder and experienced 
a significant decrease in his pain.

As noted, the Veteran's left shoulder bursitis is currently 
assigned a 20 percent disability rating.  As the Veteran is right 
hand dominant, to merit the next higher (30 percent rating), a 
showing of limitation of motion to 25 degrees from his side is 
required.  At no time during the appeals period was a limitation 
of motion to 25 degrees shown; on August 2006 VA examination he 
exhibited normal (180 degrees)  forward elevation.  The most 
severe limitation of motion shown was in August 2006, after the 
VA examination, when he exhibited only 45 degrees of flexion, but 
these findings were transitory and resolved after brief physical 
therapy treatment.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for increased rating.  The 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5170(b). 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provide for higher 
ratings for more severe symptoms.  The VA examiners have 
indicated there is no interference with occupational functioning 
as a result of either disability.  As the disability pictures are 
contemplated by the Rating Schedule, the assigned schedular 
ratings are, therefore, adequate.  Consequently, referral for 
extraschedular consideration for either disability is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for weak joints, to include tendonitis/tennis 
elbow and temporomandibular joint dysfunction, is denied. 

Service connection for headaches is denied.

As new and material evidence has been presented, the claim of 
service connection for a chronic cough is reopened, and to this 
extent only the appeal is granted.

A disability rating higher than 10 percent for nummular eczema is 
denied.

A disability rating higher than 10 percent for left shoulder 
bursitis is denied.


REMAND

The Veteran seeks service connection for white matter in the 
brain and mini-strokes.  A review of the record shows that in the 
claim filed December 2002, the Veteran identified his treating 
physician for these conditions to be Dr. P., a neurologist at the 
Straub Clinic.  However, there are no records from Dr. P. 
contained in the claims file.  Such records are critical to a 
proper adjudication of the claims and should be obtained on 
remand.

Although the claim of service connection for a chronic cough is 
reopened, the Board determines that further evidentiary 
development is required before considering the merits of that 
claim.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or persistent 
or recurrent symptoms of disability; and (B) establishes that the 
Veteran suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event,  injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

The Veteran seeks service connection for a chronic cough, chronic 
sinusitis, and loss of the sense of smell.  The record shows that 
he was treated in service for cough, nasal congestion, and other 
sypmtoms associated with sinusitis, that he currently has a 
diagnosis of chronic sinusitis, and that he has been evaluated on 
several occasions for loss of the sense of smell.  The Veteran 
has stated that he began treating his sinus symptoms with daily 
nasal saline irrigation in service and has continued this 
treatment since service separation, and that the resulting 
drainage has exacerbated his cough.  The record also shows that 
in service, the Veteran had a warty growth excised from his nose.  
In light of this evidence, the low threshold standard of McLendon 
is met, and a VA examination in regard to these claims is 
warranted.

The Veteran also seeks service connection for a heart condition, 
to include left ventricular hypertrophy.  The record shows 
several diagnoses related to the heart, as well as surgery to 
replace an aortic valve.  In addition, the Veteran has provided a 
copy of a chest X-ray taken in May 1994, while he was still in 
service, which was suggestive of an enlarged heart and a problem 
with the left ventricle.  This evidence is sufficient to warrant 
a VA examination on this issue under McLendon.

Finally, the Veteran seeks service connection for diabetes 
mellitus, type II, which was first diagnosed in 2001, more than 
one year after service separation.  However, service treatment 
records show several instances of elevated blood glucose levels, 
which are sufficient to warrant a VA examination for this 
disability also under McLendon.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to provide 
any releases necessary for VA to secure 
records of any and all treatment or 
evaluation of the white matter in the brain 
and mini-strokes.  Of particular interest are 
the records of Dr. P. at the Straub Clinic.  
The RO should obtain for the record copies of 
the complete records of all such treatment 
and evaluation from all identified sources, 
as well as any records of VA treatment of any 
of the conditions on appeal since September 
2007. 

2.  Then the RO should then undertake any 
other indicated development suggested by the 
development ordered above, to include 
arranging for an appropriate VA examination 
to determine whether any disabilities 
referenced therein are related to service.

3.  Afford the Veteran an appropriate VA 
examination to address the issues of chronic 
cough, chronic sinusitis, and loss of sense 
of smell.  A copy of the claims file should 
be provided to the examiner for review.  The 
examiner is asked to address the following:

a) Whether it is at least as likely as not 
that the Veteran's current chronic sinusitis 
was incurred in or aggravated by his military 
service;  

b) Whether the Veteran's chronic cough is at 
least as likely as not related to the chronic 
sinusitis, to include any treatment for the 
disability (such as nasal saline irrigation), 
or whether it is due to another disability 
and, if so, whether such disability is at 
least as likely as not related to service;  

c) Whether it is at least as likely as not 
that the Veteran's anosmia (loss of sense of 
smell) is due to service, to include chronic 
sinusitis and any treatment therefore (such 
as nasal saline irrigation), and/or to the 
removal of a warty growth in service.

In formulating the opinions, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find 
against causation.

The examiner should provide the rationale for 
all opinions given.

4.  Afford the Veteran an appropriate VA 
examination by a cardiologist to determine if 
the Veteran's current heart condition(s), to 
include left ventricular hypertrophy, is/are 
at least as likely as not related to service.  
The claims file should be made available to 
the examiner for review.

The examiner is asked to comment on the 
significance of the May 1994 chest X-ray and 
the findings regarding possible cardiac 
enlargement and left ventricle condition.

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find 
against causation.

The examiner should provide the rationale for 
all opinions given.

5.  Afford the Veteran an appropriate 
examination to determine whether his current 
diabetes mellitus, type II, is at least as 
likely as not related to service, to include 
the elevated blood glucose levels shown 
therein.  The claims file should be made 
available to the examiner for review.

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find 
against causation.

The examiner should provide the rationale for 
all opinions given.

6.  On completion of the foregoing, the 
claims should be adjudicated.  If any aspect 
of the decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement of 
the case and return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


